DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending. 

Terminal Disclaimer
The terminal disclaimer filed on 06/06/2022 is accepted. The terminal disclaimer has been recorded.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a nonstructural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted Application/Control Number: 17/576,931 Page 4 Art Unit: 2689 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “unit”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:                              
“means for generating control information” in claim 18 (and all claims dependent thereon). Paragraph [0072] of the Applicant’s specification discloses, “…the method 800 may include generating, by the one or more processors of smart thermostat hub, a command configured to disable the one or more access credentials identified in the control information.”  The disclosed “one or more processors” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim. 
“means for locking” in claim 18 (and all claims dependent thereon). Paragraph [0026] of the Applicant’s specification discloses, “…thereby enabling the resident to turn a knob that controls a deadbolt or other form of locking device to either lock or unlock the offline door lock.”  The disclosed “deadbolt or other form of locking device” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim. 

“means for transmitting, via a wide area network (WAN) communication link” in claim 18 (and all claims dependent thereon). Paragraph [0047] of the Applicant’s specification discloses, “Upon receiving the status check request message, server 130 may obtain information indicating the current status of the offline door lock of the resident's apartment by transmitting control information to smart hub located at the resident's apartment via a LoRaWAN communication link, as described above.”  The disclosed “LoRaWAN communication link” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim.

“means for controlling to transmit a command to the means for locking via a non-WAN communication link,” in claim 18 (and all claims dependent thereon). At least paragraph [0037] of the Applicant’s specification discloses, “Thermostat component 410 may comprise the components of smart thermostat hub 200 that provide control over an HVAC system of a structure, such as HVAC controller 222 (including the one or more processors 222 and memory 223 storing instructions 224) and I/O devices 225 (including the measurement devices 226). Smart hub component 420 may include components of smart thermostat hub 200 of FIG. 2 and/or smart hub 300 of FIG. 3 that provide ...management through utilization of smart devices, such as an offline door lock, a thermostat, lights fixtures, and the like. For example, smart hub controller 210 (including the one or more processors 212 and memory 213 storing instructions 214)…”.  The disclosed HVAC controller 222 (including the one or more processors 222 and memory 223 storing instructions 224)” and “smart hub controller 210 (including the one or more processors 212 and memory 213 storing instructions 214)” corresponds to the structure which shall be interpreted as corresponding to the limitation of the claim. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Allowable Subject Matter
Claims 1-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 and 18,
The prior art of record fails to teach or to reasonably suggest, 
A system for controlling and securing smart devices within a unit of a multi- family residential or commercial property, the system comprising: 
a property management platform for a multi-family residential or commercial property, the property management platform comprising: 
one or more processors; 
a memory communicatively coupled to the one or more processors; and 
an interface configured to communicatively couple the one or more processors to a smart thermostat hub via a wide area network (WAN) communication link, the smart thermostat hub configured to be communicatively coupled to a smart door lock via a non- WAN communication link, 
where the one or more processors are configured to: 
determine that one or more access credentials are to be disabled or enabled with respect to the smart door lock; 
generate control information associated with the smart door lock, the control information identifying the one or more access credentials to be disabled or enabled with respect to the smart door lock; and 
transmit the control information to the smart thermostat hub via the WAN communication link to cause the smart thermostat hub to transmit a command to the smart door lock via the non-WAN communication link, the command configured to modify access credential validation information stored at the smart door lock to disable or enable the one or more access credentials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
BAUM (U.S. Patent 10,313,303) teaches in column 24:14-33  a system comprising a gateway 1320 providing an interface between security system 1310 and LAN and/or WAN and wherein the gateway also facilitates communicating with non-security system devices including but not limited to IP cameras, wireless thermostats, or remote door locks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497. The examiner can normally be reached M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIONNE PENDLETON/           Primary Examiner, Art Unit 2689